                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 10-20037-01-JWL
                                                                        14-2512-JWL

Don Milton Steele,

                     Defendant.

                                  MEMORANDUM & ORDER

       In July 2011, a jury convicted defendant Don Steele of numerous drug, forgery and

counterfeiting charges as well as possessing a firearm in furtherance of a drug trafficking crime.

Ultimately, the court sentenced Mr. Steele to a total term of 300 months imprisonment. This

sentence included two concurrent mandatory minimum terms of 20 years which the court imposed

after finding that Mr. Steele had a qualifying prior felony drug conviction for purposes of

imposing an enhanced sentence under 21 U.S.C. § 841(b).1 The sentence also included a

mandatory consecutive term of 60 months on the firearm charge. The Tenth Circuit affirmed Mr.

Steele’s conviction and the enhancement of his sentence. United States v. Dyke, 718 F.3d 1282

(10th Cir. 2013).

       This matter is before the court on Mr. Steele’s pro se motion for order (doc. 448) in which

he seeks, among other relief, the appointment of counsel to represent him in connection with a



1
 To trigger the prior-conviction sentencing enhancement, the government filed, prior to trial, an
information giving notice of its intent to rely upon the prior conviction, as required by 21 U.S.C.
§ 851(a).
potential post-conviction Sixth Amendment claim stemming from the video and audio recordings

of attorney-client meetings and/or phone calls of some defendants who were held in custody at

CCA-Leavenworth.

       The Honorable Julie A. Robinson has appointed the Office of the Federal Public Defender

to represent any defendant from the District of Kansas who may have a post-conviction Sixth

Amendment claim based on the recording of in-person attorney-client meetings or attorney-client

phone calls by any holding facility housing federal detainees within the District. See Standing

Order No. 18-3. Mr. Steele, then, is entitled to have the Federal Public Defender represent him to

determine whether Mr. Steele might have a Sixth Amendment claim for relief under the limited

circumstances described in Judge Robinson’s Standing Order No. 18-3.             In light of these

circumstances, the court believes that the most efficient way to resolve the motion filed by Mr.

Steele is to forward Mr. Steele’s motion (along with a copy of this order) to the Office of the

Federal Public Defender for further review. The Federal Public Defender shall file a motion on

Mr. Steele’s behalf, or whatever alternative pleading it deems appropriate, on or before February

8, 2019. In the meantime, the court will grant Mr. Steele’s motion to the extent Mr. Steele seeks

the appointment of counsel and will deny the balance of the motion without prejudice to refiling

the motion on or before February 8, 2019.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Steele’s motion for

order (doc. 448) is granted to the extent he seeks the appointment of counsel and is otherwise

denied without prejudice to refiling the motion on or before February 8, 2019.



                                                2
       IT IS FURTHER ORDERED BY THE COURT THAT the Federal Public Defender

shall file a motion on Mr. Steele’s behalf or other appropriate pleading no later than February 8,

2019. The court will establish any other filing deadlines at that juncture.



       IT IS FURTHER ORDERED BY THE COURT THAT the Clerk of the Court shall

forward to the Office of the Federal Public Defender a copy of this order along with a copy of Mr.

Steele’s pro se motion for order.



       IT IS SO ORDERED.



       Dated this 9th day of January, 2019, at Kansas City, Kansas.



                                                  s/John W. Lungstrum
                                                 ______________________________
                                                 John W. Lungstrum
                                                 United States District Judge




                                                 3
